IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TOREY JENKINS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-4357

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 1, 2014.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Nancy A. Daniels, Public Defender and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Torey L. Jenkins, Appellant.

Pamela Jo Bondi, Attorney General, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., CONCUR.